Exhibit 10.24

May 29, 2014

Richard Neely

[address]

[address]

Dear Rick:

I’d like to personally thank you for your valuable contributions to date with
The First Marblehead Corporation (“FMC”). You have been identified as a key
employee whom FMC would like to reward and retain to help the business move
forward with its strategic initiatives. Toward that end, this letter (the
“Retention Bonus Letter”) is to inform you that you have been deemed eligible to
receive a one-time incentive Retention Bonus (as set forth below), subject to
the terms herein.

In particular, you are potentially eligible for a Retention Bonus in an amount
equal to $25,000, less lawful deductions (the “Retention Bonus”). The Retention
Bonus will be paid on September 30, 2014 (the “Payment Date”) provided that you
remain employed in “good standing” with FMC through the Payment Date and
satisfactorily perform your job duties through the Payment Date.

If your employment is involuntarily terminated without “cause” prior to the
Payment Date, you will still be eligible for the Retention Bonus. You will be
ineligible for the Retention Bonus if you resign your employment or your
employment is terminated for “cause” prior to the Payment Date. Likewise, you
must be an employee in “good standing” (i.e., not subject to any written
disciplinary action or written performance improvement plan) at the Payment Date
to be eligible for the Retention Bonus.

For purposes of this Retention Bonus Letter, “cause” and/or “good standing”
shall be determined in good faith by FMC in its sole discretion. A determination
of “cause” and/or “good standing” by FMC shall be binding and conclusive upon
all parties. You should understand that your employment remains at-will and
nothing in this Retention Bonus Letter is a guarantee of employment for any
defined period of time.

I would like to extend our appreciation to you for your past service and support
and look forward to your continued involvement with us during this time and
hopefully beyond.

 

Very truly, THE FIRST MARBLEHEAD CORPORATION By:  

/s/ Jo-Ann Burnham

  Jo-Ann Burnham   Managing Director, Human Resources

 

/s/ Richard Neely

Richard Neely Dated: May 29, 2014